               Case 2:21-cv-00455-RSL Document 12 Filed 07/27/21 Page 1 of 3




 1                                                                                 Hon. Robert S. Lasnik

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 8

 9   KEDRIC D. JACKSON, an individual, and
     JUDY HESTER, an individual,
10                                                            No.   2:21-CV-00455-RSL
                                     Plaintiffs,
11                                                            NOTICE OF SETTLEMENT
                     vs.
12
     CITY OF SEATTLE, and SEATTLE POLICE
13   DEPARTMENT, JOSEPH WOHLWIND, SGT.
     NATHAN PATTERSON, CHIEF CARMEN
14   BEST, et al.,

15                                   Defendants.

16

17   TO:     ALL PARTIES AND THEIR COUNSEL;

18   TO:     CLERK OF THE COURT:

19           NOTICE IS HEREBY GIVEN that all claims against all parties in this action have been

20   resolved. Any trials or other hearings in this matter may be stricken from the court calendar. This

21   notice is being filed with the consent of all parties.

22           If an order dismissing all claims against all parties is not entered within 45 days after the

23   written notice of settlement is filed, or within 45 days after the scheduled trial date, whichever is


      NOTICE OF SETTLEMENT - 1                                                           Peter S. Holmes
                                                                                         Seattle City Attorney
      (21-cv-00455 RSL)                                                                  701 5th Avenue, Suite 2050
                                                                                         Seattle, WA 98104-7095
                                                                                         (206) 684-8200
               Case 2:21-cv-00455-RSL Document 12 Filed 07/27/21 Page 2 of 3




 1   earlier, and if a certificate of settlement without dismissal is not filed as provided in LR 41(e)(3), the

 2   case may be dismissed on the Clerk's motion pursuant to LR 41(b)(2)(B).

 3

 4           DATED this 27th day of July, 2021.

 5
        PETER S. HOLMES                                     PRO SE PLAINTIFFS
 6      Seattle City Attorney

 7                                                          By: /s/ Kedric D. Jackson
        By: /s/Erica R. Franklin                              Kedric D. Jackson
 8       Erica R. Franklin, WSBA# 43477                       E-mail: acmemovinglabor@gmail.com
         Assistant City Attorney
 9       E-mail: erica.franklin@seattle.gov                 By: /s/ Judy Hester
                                                              Judy Hester
10                                                            Email: Judy.acmemovinglabor@gmail.com
        Attorney for Defendant City of Seattle
11                                                          Pro Se Plaintiffs

12

13

14

15

16

17

18

19

20

21

22

23


      NOTICE OF SETTLEMENT - 2                                                               Peter S. Holmes
                                                                                             Seattle City Attorney
      (21-cv-00455 RSL)                                                                      701 5th Avenue, Suite 2050
                                                                                             Seattle, WA 98104-7095
                                                                                             (206) 684-8200
              Case 2:21-cv-00455-RSL Document 12 Filed 07/27/21 Page 3 of 3




 1
                                        CERTIFICATE OF SERVICE
 2
            I certify that on the 27th day of July, 2021, I caused a true and correct copy of this document to
 3
     be served on the following in the manner indicated below:
 4

 5    Kedric D. Jackson                            (X) Via Email
      839 1st Avenue North                         acmemovinglabor@gmail.com
 6    Kent, WA 98032

 7    Pro Se Plaintiff
      Judy Hester                                  (X) Via Email
 8    15102 14th Avenue Court East                 Judy.acmemovinglabor@gmail.com
      Tacoma, WA 98445
 9
      Pro Se Plaintiff
10

11
                                   /s/Keton Handy
12                                 Keton Handy, Legal Assistant

13

14

15

16

17

18

19

20

21

22

23


      NOTICE OF SETTLEMENT - 3                                                           Peter S. Holmes
                                                                                         Seattle City Attorney
      (21-cv-00455 RSL)                                                                  701 5th Avenue, Suite 2050
                                                                                         Seattle, WA 98104-7095
                                                                                         (206) 684-8200
